EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. William C. Pannell, Esq. (Reg. No. 75,179) on June 13, 2022.

The application has been amended as follows: 
Claims 1-31 are (or were previously) CANCELED.
32. (New) A self-cleaning screen device comprising: 
a screen, the screen being a hollow cylinder and having a screen central axis, a screen inner surface, a screen outer surface opposite and radially spaced apart from the screen inner surface, a screen first end, and a screen second end opposite and axially spaced apart from the screen first end, wherein the screen outer surface defines a plurality of openings extending radially to the screen inner surface; 
an auger, the auger being helically shaped and having an auger central axis, an auger first end, and an auger second end opposite and axially spaced apart from the auger first end, wherein the auger is disposed around at least a portion of the screen outer surface such that the auger central axis and the screen central axis are coincident with each other and such that the auger second end is disposed adjacent the screen second end, the auger being rotatable about the auger central axis relative to the screen; 
an auger mounting disk coupled to the auger second end; and 
a shaft having a shaft central axis, a shaft first end, and a shaft second end opposite and spaced apart from the shaft first end, wherein the shaft extends through the screen from the screen first end such that the shaft second end is adjacent the screen second end, wherein the shaft central axis is axially aligned and coincident with the screen central axis, wherein a portion of the shaft is fixedly coupled to the auger mounting disk which is fixedly coupled to the auger second end such that the auger does not rotate relative to the shaft.

33. (New) The self-cleaning screen device of claim 32, further comprising a pipe having a pipe central axis, a pipe inner surface, a pipe outer surface opposite and radially spaced apart from the pipe inner surface, a pipe first end, and a pipe second end opposite and axially spaced apart from the pipe first end, wherein the screen first end is coupled to the pipe second end such that the pipe central axis and the screen central axis are coincident with each other.

34. (New) The self-cleaning screen device of claim 32, wherein either the auger extends helically in a clockwise direction from the auger second end to the auger first end and the auger rotates in a counterclockwise direction as viewed axially from the auger second end, or the auger extends helically in a counterclockwise direction from the auger second end to the auger first end and the auger rotates in a clockwise direction as viewed axially from the auger second end.

35. (New) The self-cleaning screen device of claim 32, wherein a gap is defined between the auger and the screen outer surface, the gap being 1 mm to 10 mm.

36. (New) The self-cleaning screen device of claim 32, further comprising a sweeping extension extending radially inwardly from the auger toward the auger central axis.
37. (New) The self-cleaning screen device of claim 36, wherein the sweeping extension comprises a steel brush.

38. (New) The self-cleaning screen device of claim 36, wherein the sweeping extension comprises a squeegee.

39. (New) The self-cleaning screen device of claim 32, wherein the auger is capable of rotating about the auger central axis between 300 RPM to 600 RPM.

40. (New) The self-cleaning screen device of claim 32, further comprising a motor coupled to the first end of the shaft capable of rotating the shaft.

41. (New) A suction system comprising: 
a pump having a suction inlet; 
a pipe having a pipe central axis, a pipe inner surface, a pipe outer surface opposite and radially spaced apart from the pipe inner surface, a pipe first end, and a pipe second end opposite and axially spaced apart from the pipe first end; 
a self-cleaning screen device comprising: 
a screen, the screen being a hollow cylinder and having a screen central axis, a screen inner surface, a screen outer surface opposite and radially spaced apart from the screen inner surface, a screen first end, and a screen second end opposite and axially spaced apart from the screen first end, wherein the screen outer surface defines a plurality of openings extending radially to the screen inner surface; 
an auger, the auger being helically shaped and having an auger central axis, an auger first end, and an auger second end opposite and axially spaced apart from the auger first end, wherein the auger is disposed around at least a portion of the screen outer surface such that the auger central axis and the screen central axis are coincident with each other and such that the auger second end is disposed adjacent the screen second end, the auger being rotatable about the auger central axis relative to the screen; 
an auger mounting disk coupled to the auger second end; and 
a shaft having a shaft central axis, a shaft first end, and a shaft second end opposite and spaced apart from the shaft first end, 
wherein the shaft extends through the screen from the screen first end  such that the shaft second end is adjacent the screen second end, wherein the shaft central axis is axially aligned and coincident with the screen central axis, wherein a portion of the shaft is fixedly coupled to the auger mounting disk which is fixedly coupled to the auger second end such that the auger does not rotate relative to the shaft, wherein the screen first end is coupled to the pipe second end such that the pipe central axis and the screen central axis are coincident with each other.
42. (New) The suction system of claim 41, wherein either the auger extends helically in a clockwise direction from the auger second end to the auger first end and the auger rotates in a counterclockwise direction as viewed axially from the auger second end, or the auger extends helically in a counterclockwise direction from the auger second end to the auger first end and the auger rotates in a clockwise direction as viewed axially from the auger second end.
43. (New) The suction system of claim 41, wherein a gap is defined between the auger and the screen outer surface, the gap being 1 mm to 10 mm.
44. (New) The suction system of claim 41, further comprising a sweeping extension extending radially inwardly from the auger toward the auger central axis.
45. (New) The suction system of claim 44, wherein the sweeping extension comprises a steel brush.
46. (New) The suction system of claim 44, wherein the sweeping extension comprises a squeegee.
47. (New) The suction system of claim 41, further comprising a motor coupled to the first end of the shaft capable of rotating the shaft.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant shall submit a new drawing showing the auger mounting disc fixedly coupled to the shaft and auger as claimed. These components shall be depicted in isolation (i.e., without other components).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a suction device comprising, in combination, a cylindrical screen with a helically-shaped auger disposed around at least a portion of the screen outer surface such that the auger central axis and the screen central axis are coincident with each other and such that the auger second end is disposed adjacent the screen second end, the auger being rotatable about the auger central axis relative to the screen, an auger mounting disc and a shaft is fixedly coupled to the auger mounting disk which is fixedly coupled to the auger second end such that the auger does not rotate relative to the shaft, wherein the screen first end is coupled to the pipe second end such that the pipe central axis and the screen central axis are coincident with each other
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776